DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 7/22/22 and the examiners amendment (see below), the previous objections and rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Mattingly.

Amendments to the Specification

Please replace paragraph [0016] with the following amended paragraph:

[0016]
	The automatic analysis device illustrated in FIG. 1 (e.g. an immunity analysis device) includes a transport device that transports a sample rack 101 on which a sample is placed, a reagent disk 103, a storage box 110, a reaction portion 111 (a reaction disk), a magnetic separation mechanism including a magnetic separator 116, a detection portion 120, and various transport mechanisms that transport reagent containers or reaction containers to the portions of the device.  The automatic analysis device includes a device control portion 10 that control the overall operation of the device and a device operation portion 11 serving as an interface between the device control portion 10 and an operator.
Amendments to the Claims:
	This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:
1. - 15. (Canceled).

16. (Currently amended) An automatic analysis device, comprising:
	a detector;
	a storage unit storing a first expendable item and a second expendable item; 
	a common transport mechanism including a gripper and a plurality of rails on which the gripper moves along a first transportation path and a second transportation path, the common transport mechanism is configured to transport the first expendable item along the first transportation path and transport the second expendable item along the second transportation path;
	a first expendable item discarding port disposed on the first transportation path;
	a second expendable item discard port disposed on the second transportation path; 
	a rotatable reaction disk configured to hold the first expendable item
	a buffer 
	a first photoelectric sensor;
	a second photoelectric sensor disposed below, in a vertical direction, the first photo electric sensor; 
	a controller coupled to the detector, the common transport mechanism, 
	control the common transport mechanism to grip an expendable item, which is one of the first expendable item and the second expendable item, from the storage unit,
	control the common transport mechanism to move the gripped expendable item to the first photoelectric sensor and the second photoelectric sensor,
	receive detection results from the first photoelectric sensor and the second photoelectric sensor,
	determine whether to transport the gripped expendable item along the first transportation path or the second transportation path based on whether the 
gripped expendable item is the first expendable item or the second expendable item based on the detection results,
	control the common transport mechanism to transport the gripped expendable item according to the first transportation path and to the reaction disk upon determining to transport the gripped expendable item along the first transportation path, and
	control the common transport mechanism to transport the gripped expendable item according to the second transportation path and to the buffer upon determining to transport the gripped expendable item along the second transportation path,
	wherein the first expendable item is a reaction container, and
	wherein the second expendable item is a sample dispensing tip.

17. (Previously presented) The automatic analysis device according to claim 16,
	wherein the controller is programmed to:
	control the common transport mechanism to transport the gripped expendable item to the first expendable item discarding port upon determining to transport the gripped expendable item along the first transportation path, and
	control the common transport mechanism to transport the gripped expendable item according to the second expendable item port upon determining to transport the gripped expendable item along the second transportation path.

18. – 31. (Canceled).

32. (Previously presented) The automatic analysis device according to claim 16, 
	wherein the storage unit is a storage box.

33. (Canceled).


Allowable Subject Matter
Claims 16, 17, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer, with: a detector; a storage unit storing a first expendable item and a second expendable item; a common transport mechanism including a gripper and a plurality of rails on which the gripper moves along a first transportation path and a second transportation path, the common transport mechanism is configured to transport the first expendable item along the first transportation path and transport the second expendable item along the second transportation path; a first expendable item discarding port disposed on the first transportation path; a second expendable item discard port disposed on the second transportation path; a rotatable reaction disk configured to hold the first expendable item. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798